                Case 2:15-cr-00347-JLR Document 83 Filed 11/02/20 Page 1 of 2




 1                                                               The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                         NO. CR15-347JLR
11
                               Plaintiff
                                                          ORDER CONTINUING TERMS OF
12
                                                          SUPERVISION
13
                          v.
14
        CONNOR ANTHONY HATHAWAY,
15
                               Defendant.
16
17
              The Court having found, based on Mr. Hathaway’s admissions, that he has
18
     violated the terms of his supervised release as set forth in the petitions filed by the United
19
     States Probation Office, HEREBY ORDERS that the terms of the defendant’s
20
     supervision shall remain in full effect and force, with the following additional conditions
21
     added:
22
              The defendant shall comply with alcohol testing, for a period of 60 days,
23            using an alcohol testing device, as directed by the location monitoring
24            specialist. The defendant shall comply with all program requirements and
              must contribute towards the costs of the services, to the extent they are
25            financially able to do so, as determined by the location monitoring
26            specialist.

27 //
28
      Order Continuing Terms of Supervision                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      (United States v Hathaway, CR15-347JLR) - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:15-cr-00347-JLR Document 83 Filed 11/02/20 Page 2 of 2




 1           The defendant shall comply with Stand Alone Monitoring component of
            Location Monitoring Program for a period of 60 days. The defendant will
 2
            be monitored by Active Global Positioning Satellite technology which shall
 3          be utilized for purposes of verifying compliance with any court imposed
            condition of supervision. The defendant shall abide by all program
 4
            requirements, and must contribute towards the costs of the services, to the
 5          extent financially able, as determined by the location monitoring specialist.
 6          DATED this 2nd day of November, 2020.
 7
 8
 9
10
                                                      A
                                                      The Honorable James L. Robart
11                                                    U.S District Court Judge
12
13
14
15
16
17
18
19
20
     Presented by:
21
22  s/ Todd Greenberg
   TODD GREENBERG
23
   Assistant United States Attorney
24
25
26
27
28
     Order Continuing Terms of Supervision                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     (United States v Hathaway, CR15-347JLR) - 2
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
